Case 2:20-cv-09760-CAS-MRW Document 25 Filed 04/27/21 Page1lof21 Page ID#:311

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09760-CAS-MRWx Date April 27, 2021
Title JASON ROTHMAN V. EQUINOX HOLDINGS, INC.

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Not Present N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present

Proceedings: (IN CHAMBERS) - DEFENDANT’S MOTION TO DISMISS
PLAINTIFF’S FIRST AMENDED COMPLAINT (Dkt. [18], filed
February 12, 2021)

I. INTRODUCTION

On August 7, 2020, plaintiff Jason Rothman filed a class action complaint in Los
Angeles Superior Court against defendant Equinox Holdings, Inc. and Does | through 100.
Dkt. 1-1. Defendant removed the action to this Court on October 23, 2020. Dkt. 1. In
brief, plaintiff alleges that defendant’s membership agreement with members of its
Equinox branded fitness clubs (the “Equinox clubs”) contains false and misleading
representations that members would receive monetary refunds of any prepaid membership
dues for periods during which the Equinox clubs are closed, but failed to issue monetary
refunds when Equinox clubs were closed due to the COVID-19 pandemic.

Plaintiff's complaint asserted five claims for relief for violations of California’s
unfair competition, false advertising, and consumer protection statutes. (1) violation of the
Consumer Legal Remedies Act, Cal. Civ. Code §§ 1750, et seg. (“CLRA”); (2) violation
of the California False Advertising Law, Cal. Bus. & Prof. Code §§17500, et seq. (“FAL”);
(3) unlawful business practices within the meaning of the California Unfair Competition
law, Cal. Bus. & Prof. Code §§ 17200, et seg. (“UCL”): (4) unfair business practices within
the meaning of the UCL; and (5) deceptive business practices within the meaning of the
UCL. On October 30, 2020, defendant filed a motion to dismiss each of plaintiff's claims
pursuant to Federal Rule of Civil Procedure 12(b)(6). Dkt. 8. On January 13, 2021, the
Court granted defendant’s motion to dismiss each of plaintiff's CLRA, FAL, and UCL
claims based on defendant’s alleged misrepresentations. Dkt. 14 (“MTD Order’). The
Court also granted defendant’s motion to dismiss plaintiffs claim under the UCL’s

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 21
Case 2:20-cv-09760-CAS-MRW Document 25 Filed 04/27/21 Page 2of21 Page ID #:312

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09760-CAS-MRWx Date April 27, 2021
Title JASON ROTHMAN V. EQUINOX HOLDINGS, INC.

 

unlawful prong to the extent premised on violations of the CLRA or FAL, but denied the

motion with respect to plaintiffs claim premised on a violation of California Civil Code §
1749.5. Id.

Plaintiff filed a first amended complaint on January 22, 2021. Dkt. 15 (“FAC”).
The FAC asserts the same five claims for relief for violations of the CLRA, FAL, and UCL
that were previously alleged in the complaint. See generally id.

On February 12, 2021, defendant filed a motion to dismiss the first amended
complaint. Dkt. 18 (“Mot.”). On March 22, 2021, plaintiff filed an opposition. Dkt. 19
(“Opp’n”). Defendant filed a reply on March 29, 2021. Dkt. 21 (“Reply”).

The Court held a hearing on April 12, 2021. After carefully considering the parties’
arguments, the Court finds and concludes as follows.

Il. BACKGROUND

Plaintiff alleges the following facts in the FAC. In addition, the Court recites certain
facts put forward by the parties in connection with defendant’s Rule 12(b)(1) motion, for
purposes of background.

A. The Parties

Plaintiff Rothman is an individual member of defendant’s Glendale, California
Equinox club. FAC 4 15. Plaintiff alleges that, in exchange for access to the Equinox club,
he pays defendant monthly membership dues of $169.00. FAC. § 15

Defendant Equinox Holdings, Inc. is a Delaware corporation, headquartered in New
York City, that—through subsidiary clubs—provides fitness services at Equinox clubs on
a membership basis. FAC § 18. Defendant currently operates more than 100 subsidiary
Equinox clubs in the United States, which it advertises as “high-end gym[s]” that offer a
range of personalized services, “including personal training sessions, curated nutrition and
regeneration programs, private Pilates sessions, and signature group fitness classes.” FAC
20. Plaintiff alleges that defendant directs all operations of the subsidiary Equinox clubs,
including membership offerings and dues, refund policies, and gift card offerings. FAC 4
21. The Doe defendants are allegedly “in some manner proximately responsible for”
plaintiff's injuries. Compl. § 19.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 21
Case 2:20-cv-09760-CAS-MRW Document 25 Filed 04/27/21 Page 3of21 Page ID #:313

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09760-CAS-MRWx Date April 27, 2021
Title JASON ROTHMAN V. EQUINOX HOLDINGS, INC.

 

B. Membership Terms

Plaintiff alleges that all members must enter into an Equinox Membership
Agreement with defendant and prepay their monthly membership dues in order to use the
Equinox clubs. FAC §§ 23, 24. Equinox club members are generally required to commit
to a twelve-month membership term, which thereafter renews on a month-to-month basis
until terminated with 30 days’ notice. FAC § 22. Plaintiff alleges that membership dues
are automatically charged on a fixed date each month, “via a periodic credit card charge or
electronic funds transfer from a bank account.” FAC 4 3.

The Equinox Membership Agreement allegedly provides that “members are entitled
to a refund of membership dues if the [Equinox clubs] were to physically close. FAC § 25.
Specifically, plaintiff alleges that the agreement “notes this eventuality and specifically,”
and represents as follows:

In deciding whether to make payments on an installment basis, Buyer should
be aware that if the Club closes, although the Club will remain legally liable
to Buyer for a refund, Buyer may risk losing his or her money if the Club is
unable to meet its financial obligations to Members.

FAC 4 25. Plaintiff alleges that, through that representation, “Defendants warranted and
advertised that members would receive refunds” if the Equinox clubs closed. FAC § 26.
Defendant allegedly knew or should have known that stated refund policy was misleading
because defendant “do[es] not provide such refunds.” FAC 4 49, 59. Plaintiff further
alleges that he and other members of the class “were among the intended targets” of
defendant’s representations regarding its refund policy and that, prior to entering into his
Equinox club membership agreement, “Plaintiff Rothman read and relied on the language
in the membership agreement, including the language indicating that the club would remain
liable to refund him his unused membership dues in the event the club closed.” FAC 4 50,
59.

C. Closure Due to COVID-19

Plaintiff alleges that on March 16, 2020, defendants announced that all Equinox
clubs in California would be closed indefinitely, effective March 17, 2020, due to the
impact of the COVID-19 pandemic in California. FAC 45. Subsequently, on March 19,
2020, California Governor Gavin Newsom issued Executive Order N-33-20 (the “Stay at

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 3 of 21
Case 2:20-cv-09760-CAS-MRW Document 25 Filed 04/27/21 Page 4of21 Page ID #314

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09760-CAS-MRWx Date April 27, 2021
Title JASON ROTHMAN V. EQUINOX HOLDINGS, INC.

 

Home Order’’), which “required all gyms and fitness facilities to close until further notice”
and remained in effect until June 2020. FAC § 28.

Plaintiff alleges that in response to the closures, defendant announced that “all
Equinox Memberships would be ‘frozen’ as of March 17, 2020,” such that no additional
payments would be required until the Equinox clubs reopened. FAC 45. Plaintiff further
alleges that defendant’s membership freeze did not include a “plan|]| to provide refunds”
for the membership dues members had prepaid for use of the Equinox clubs in March,
2020, which included dues for “periods during which [the Equinox clubs] were closed.”
FAC 45. Plaintiff avers that, under the terms of the Equinox Membership agreement, he
and other members were “entitled to a refund for any portion of their membership dues
during which the [Equinox clubs] were closed” but that defendant “did not provide any
monetary refund as they were required and as was previously represented” under that
agreement. FAC { 30. Further, defendant has allegedly refused requests by members,
including plaintiff, to refund them for unused time. FAC 4 5. Plaintiff alleges that
defendant “would only issue a gift card for future goods and services” as compensation for
the period during which the club was closed, “instead of a monetary refund.” FAC 4 31.
The gift cards issued by defendant on June 16, 2020, carried an expiration date of
November 19, 2020, which plaintiff alleges “is a violation of California Civil Code, section
1749.5.” FAC 4 31.

Plaintiff alleges that defendants also did not “provide any monetary refunds for their
members’ monthly membership dues” when the Equinox clubs were again “closed due to
COVID-19” in July 2020. FAC § 33. Specifically, the complaint explains that defendant
collected six weeks of membership dues on June 25, 2020, and, “[w]Jeeks later, Equinox
closed its doors yet again and retained members’ prepaid dues without reimbursing
members for the unused portion of their membership dues.” FAC 4 8.

With respect to his own membership, plaintiff alleges that he read and reviewed the
terms of the Membership agreement, including “the refund guarantee,” before agreeing to
be bound by its terms. FAC § 15. Plaintiff avers he had prepaid his March membership
dues at the time that the Equinox clubs were closed, and that “[d]efendants did not refund
the portion of [p]|laintiff's March monthly membership dues” covering the period during
which the Equinox clubs were closed. FAC § 16. In lieu of a refund, however, defendant
allegedly provided plaintiff with a “gift card for the amount of $84.19 that can be used at
Defendants’ businesses but may not be used for future membership dues,” and which

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 4 of 21
Case 2:20-cv-09760-CAS-MRW Document 25 Filed 04/27/21 Page 5of21 Page ID #315

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09760-CAS-MRWx Date April 27, 2021
Title JASON ROTHMAN V. EQUINOX HOLDINGS, INC.

 

carried an expiration date of November 19, 2020. FAC On June 25, 2020, plaintiff “wrote
to his Equinox Club and asked that his Gift Card of 84.19 be applied to the six weeks of
Membership Dues that Defendant charged him on June 25 because he understood [...] that
the unused portion of this membership dues should be refunded to him.” FAC § 16.

D. The Parties’ Jurisdictional Allegations

In support of its Rule 12(b)(1) motion, defendant presents a declaration from Azeem
Sheikh, the general manager of the Equinox fitness club in Glendale, California, where
plaintiff is a member. Dkt. 18-1 (“Sheikh Decl.”). Plaintiff submits his own declaration
in support of his opposition to the Rule 12(b)(1) motion. Dkt. 20 (“Rothman Decl.”).

In his declaration, Sheikh confirms that defendant received a June 25, 2020 request
from plaintiff to apply his $84.19 gift card as a credit toward his membership dues. Sheikh
Decl. 7. Specifically, Sheikh states that he received an email from plaintiff asking that
defendant (1) freeze his membership account; (2) issue a refund of $262.53 in June and
July membership dues that had been charged after the club reopened, and (3) apply “a
refund in the amount of [plaintiff's] credit in the amount of $84.19” such that it would “go
towards [plaintiff's] membership fee.” Sheikh Decl. § 7. Sheikh further attests that on July
3, 2020, he personally “submitted instruction to Equinox member services staff to freeze
Mr. Rothman’s account, refund his $262.53 for June and July, and reissue his $84.19 March
credit so that it would apply to his membership dues.” Sheikh Decl. § 10.

On July 4, 2020, plaintiff exchanged emails Sheikh, requesting that his “gym
membership [| not be put on hold,” despite his previous request, and reiterating his
displeasure with his “unused membership dues going to a gift card instead of being applied
back towards my membership.” Rothman Decl. § 14, Exh. E. Sheikh states that on or
about July 6, 2020, he discussed his handling of the $84.19 March gift card with Rothman
in-person at the Glendale club, and informed plaintiff that the “$84.19 March credit
[would] be applied to his future dues” but could take some time to process. Sheikh Decl.
18. However, plaintiff states that he does not recall discussing the $84.19 gift card with
Sheikh in person. See Opp’n at 5: Rothman Decl. § 16.

Defendant’s internal customer records reflect that on July 24, 2020, plaintiffs
$84.19 gift card was reissued “as a non-expiring credit to Mr. Rothman’s dues account.”
Sheikh Decl. { 12-13. Rothman states that he was not notified that the non-expiring credit
was issued in July 2020, and that he did not receive a refund to his method of payment—

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 5 of 21
Case 2:20-cv-09760-CAS-MRW Document 25 Filed 04/27/21 Page 6of21 Page ID #:316

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09760-CAS-MRWx Date April 27, 2021
Title JASON ROTHMAN V. EQUINOX HOLDINGS, INC.

 

an American Express account—at that time. Rothman Decl. {ff 17-18. On February 12,
2021, defendant refunded $188.13 in “post-closure dues” to plaintiff's American Express
account. Sheikh Decl. §/ 24; Rothman Decl. § 21.

Ill. LEGAL STANDARD
A. Rule 12(b)(1)

“Federal courts are courts of limited jurisdiction” possessing the power to hear cases
only when “authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co.
of Am., 511 U.S. 375, 377 (1994). A motion to dismiss an action pursuant to Federal Rule
of Civil Procedure 12(b)(1) raises the objection that the federal court has no subject matter
jurisdiction over the action. The burden of proof in a Rule 12(b)(1) motion is on the party
asserting jurisdiction. See Sopcak v. N. Mountain Helicopter Serv., 52 F.3d 817, 818 (9th
Cir. 1995): Ass'n of Am. Med. Coll. v. United States, 217 F.3d 770, 778-79 (9th Cir. 2000).

 

Standing is a jurisdictional requirement, and the party invoking federal jurisdiction
has the burden of establishing it for each of its claims and requested remedies. Lujan v.
Defs. of Wildlife, 504 U.S. 555, 561 (1992); DaimlerChrysler Corp. v. Cuno, 547 U.S. 332,
335 (2006) (“[A] plaintiff must demonstrate standing for each claim he seeks to press.”’).
“To meet the constitutional threshold of Article III standing,” the party invoking federal
jurisdiction must allege that it “(1) suffered an injury in fact, (2) that is fairly traceable to
the challenged conduct of [the defendant], and (3) that is likely to be redressed by a
favorable judicial decision.” Daniel v. Nal't Park Serv., 891 F.3d 762, 766 (9th Cir. 2018)
(citing Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016)).

 

 

 

“A Rule 12(b)(1) jurisdictional attack may be facial or factual.” Safe Aur for
Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). When a facial attack on
jurisdiction is presented, the allegations in the complaint are presumed true, and “the
challenger asserts that [those allegations] are insufficient on their face to invoke federal
jurisdiction.” Id. “ By contrast, in a factual attack, the challenger disputes the truth of the
allegations that, by themselves, would otherwise invoke federal jurisdiction.” Id. When
resolving a factual attack on jurisdiction, “the court need not presume the truthfulness of
the plaintiff's allegations and it may review evidence beyond the complaint without
converting the motion to dismiss into a motion for summary judgment.” Williams v.
Facebook, Inc., No. 18-CV-01881-RS, 2019 WL 11794250, at *2 (N.D. Cal. Aug. 29,
2019) (publication forthcoming) (citing Safe Air, 373 F.3d at 1039): see also McCarthy v.

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 6 of 21
Case 2:20-cv-09760-CAS-MRW Document 25 Filed 04/27/21 Page 7of21 Page ID #:317

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09760-CAS-MRWx Date April 27, 2021
Title JASON ROTHMAN V. EQUINOX HOLDINGS, INC.

 

United States, 850 F.2d 558, 560 (9th Cir. 1988) (When considering a Rule 12(b)(1) motion
challenging the substance of factual jurisdictional allegations, the Court is not restricted to
the face of the pleadings, but may review any evidence, such as declarations and testimony,
to resolve any factual disputes concerning the existence of jurisdiction.). Once a factual
attach on jurisdiction has been presented through “affidavits or other evidence properly
before the court,” the party asserting jurisdiction “must furnish affidavits or other evidence

necessary to satisfy its burden of establishing subject matter jurisdiction.” Safe Air, 3737
F.3d at 1039.

B. Rule 12(b)(6)

A motion pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal
sufficiency of the claims asserted in a complaint. Under this Rule, a district court properly
dismisses a claim if “there is a ‘lack of a cognizable legal theory or the absence of sufficient
facts alleged under a cognizable legal theory.’” Conservation Force v. Salazar, 646 F.3d
1240, 1242 (9th Cir. 2011) (quoting Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699
(9th Cir. 1988)). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does
not need detailed factual allegations, a plaintiffs obligation to provide the ‘grounds’ of his
‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation
of the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 555 (2007) (internal citations omitted). “Factual allegations must be enough to
raise a right to relief above the speculative level.” Id. (internal citations omitted).

 

In considering a motion pursuant to Rule 12(b)(6), a court must accept as true all
material allegations in the complaint, as well as all reasonable inferences to be drawn from
them. Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998). The complaint must be read in
the light most favorable to the nonmoving party. Sprewell v. Golden State Warriors, 266
F.3d 979, 988 (9th Cir. 2001). However, “a court considering a motion to dismiss can
choose to begin by identifying pleadings that, because they are no more than conclusions,
are not entitled to the assumption of truth. While legal conclusions can provide the
framework of a complaint, they must be supported by factual allegations.” Ashcroft v.
Iqbal, 556 U.S. 662, 679 (2009); see Moss v. United States Secret Service, 572 F.3d 962,
969 (9th Cir. 2009) (“[F]Jor a complaint to survive a motion to dismiss, the non-conclusory
“factual content,’ and reasonable inferences from that content, must be plausibly suggestive
of a claim entitling the plaintiff to relief.”). Ultimately, “[d]etermining whether a
complaint states a plausible claim for relief will . . . be a context-specific task that requires

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 7 of 21
Case 2:20-cv-09760-CAS-MRW Document 25 Filed 04/27/21 Page 8of21 Page ID #:318

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09760-CAS-MRWx Date April 27, 2021
Title JASON ROTHMAN V. EQUINOX HOLDINGS, INC.

 

the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556 U.S.
at 679.

Unless a court converts a Rule 12(b)(6) motion into a motion for summary judgment,
a court cannot consider material outside of the complaint (e.g., facts presented in briefs,
affidavits, or discovery materials). In re American Cont’! Corp./Lincoln Sav. & Loan Sec.
Litig., 102 F.3d 1524, 1537 (9th Cir. 1996), rev’d on other grounds sub nom Lexecon, Inc.
v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26 (1998). A court may, however,
consider exhibits submitted with or alleged in the complaint and matters that may be
judicially noticed pursuant to Federal Rule of Evidence 201. In re Silicon Graphics Inc.
Sec. Litig., 183 F.3d 970, 986 (9th Cir. 1999): Lee v. City of Los Angeles, 250 F.3d 668,
689 (9th Cir. 2001).

 

 

 

In addition, Federal Rule of Civil Procedure 9(b)’s heightened pleading standard
governs claims that sound in fraud.! United States ex rel. Cafasso v. Gen. Dynamics C4
Sys., Inc., 637 F.3d 1047, 1054 (9th Cir. 2011). To adequately plead fraud with
particularity, a party must identify “the who, what, when, where, and how of the
misconduct charged.” United States ex rel. Ebeid v. Lungwitz, 616 F.3d 993, 998 (9th Cir.
2010) (citing Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir.2003)). The
allegations of fraud must merely be “specific enough to give defendants notice of the
particular misconduct which is alleged to constitute the fraud charged so that they can
defend against the charge and not just deny that they have done anything wrong.” United
States v. United Healthcare Ins. Co., 848 F.3d 1161, 1180 (9th Cir. 2016). “[P]erhaps the
most basic consideration for a federal court in making a judgment as to the sufficiency of
a pleading for purposes of Rule 9(b) is the determination of how much detail is necessary
to give adequate notice to an adverse party and enable that party to prepare a responsive
pleading.” Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure, §
1298 (3d ed. 2016).

 

 

As a general rule, leave to amend a complaint which has been dismissed should be
freely granted. Fed. R. Civ. P. 15(a). However, leave to amend may be denied when “the

 

' Plaintiff concedes that his misrepresentation claims sound in fraud and are thereby
subject to the heightened pleading standard of Rule 9(b). See Opp’n at 19 (citing Odom
v. Microsoft Corp., 486 F.3d 541, 553 (9th Cir. 2007) (“the factual circumstances of the
fraud [] must be alleged with particularity.”’)

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 8 of 21
Case 2:20-cv-09760-CAS-MRW Document 25 Filed 04/27/21 Page9of21 Page ID #:319

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09760-CAS-MRWx Date April 27, 2021
Title JASON ROTHMAN V. EQUINOX HOLDINGS, INC.

 

court determines that the allegation of other facts consistent with the challenged pleading
could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture Co.,
806 F.2d 1393, 1401 (9th Cir. 1986); see Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.
2000).

IV. DISCUSSION

Plaintiff alleges violations of the CLRA, FAL, and UCL. Defendant moves to dismiss
the complaint on the grounds that plaintiff lacks Article III standing, advancing a factual
argument that its handling of plaintiff's requests regarding his $84.19 March dues credit
precludes a finding that “Equinox has caused [plaintiff] any injury-in-fact.” Mot. at 5.

Defendant also moves to dismiss on the grounds that the complaint fails to state a
claim for violation of the CLRA, FAL, or UCL on a number of grounds, including that
defendant’s statement regarding refunds in the Equinox Membership agreement is not an
actionable misrepresentation, both because it does not guarantee and automatic refund and
because it presents a non-actionable legal opinion, that the alleged misrepresentation was
not material, and that plaintiff cannot plead knowledge of falsity. See Mot. at 9-16.
Defendant further argues that each of plaintiff's equitable claims are subject to dismissal
because plaintiff has not alleged that he lacks an adequate remedy at law. Id. at 16.

The Court addresses each motion in turn.
A. Rule 12(b)(1) Motion

Defendant moves to dismiss the FAC in its entirety under Federal Rule of Civil
Procedure 12(b)(1) on the grounds that Rothman, the sole named plaintiff in this action,
lacks Article III standing. Defendant presents a factual challenge to plaintiff's standing,
contending that plaintiff “indisputably has no injury-in-fact corresponding to his March
dues” that was caused by defendant because the facts demonstrate that “Equinox applied
the full amount of his pro-rated March dues as a non-expiring credit to his dues balance in
exactly the way [p]laintiff requested.” Mot. at 5. As such, defendant contends that plaintiff
has not suffered an injury-in-fact that is fairly traceable to defendant’s conduct. See Reply
at 2-3. Defendant further contends that on its face, the FAC does not support standing
because plaintiff does not “allege[| that [p]laintiff requested or that Equinox ever denied
him a refund of March dues prior to filing suit.” Reply at 2.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 9 of 21
Case 2:20-cv-09760-CAS-MRW Document 25 Filed 04/27/21 Page 10o0f21 Page ID #:320

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09760-CAS-MRWx Date April 27, 2021
Title JASON ROTHMAN V. EQUINOX HOLDINGS, INC.

 

In opposition, plaintiff contends that he possesses Article III standing because
defendant did not refund his $84.19 in unused March dues to his method of payment and
he was therefore injured as a result of defendant’s conduct, irrespective of any dues credit
that was issued. Opp’n at 4.

“[Llack of Article III standing requires dismissal for lack of subject matter
jurisdiction under Federal Rule of Civil Procedure 12(b)(1).” Maya v. Centex Corp., 658
F.3d 1060, 1067 (9th Cir. 2011) (citing Simmonds v. Credit Suisse Sec. (USA) LLC, 638
F.3d 1072, 1087 n.6 (9th Cir. 2011)). To meet the Article III standing requirement, a
“plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the
challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable
judicial decision.” Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016). An injury in fact
is “an invasion of a legally protected interest which is (a) concrete and particularized, and
(b) actual or imminent, not conjectural or hypothetical.” Lujan v. Defenders of Wildlife,
504 U.S. 555, 560 (1992) (quotations and citations omitted). As noted above, as the party
asserting standing, plaintiff bears the burden of establishing that these requirements are
satisfied. Because defendant mounts a factual attack on plaintiffs jurisdictional
allegations, plaintiff must establish that he has standing to pursue his claims “with
competent proof.” Williams, 2019 WL 11794250, at *3 (quoting Leite v. Crane Co., 749
F.3d 1117, 1121 (9th Cir. 2014)).

 

 

With respect to the factual attack on plaintiffs Article III standing, the Court
concludes that plaintiff has met his burden. Defendant’s factual attack is founded on an
argument that plaintiff suffered no injury-in-fact that is fairly traceable to defendant’s
conduct because defendant “applied the full amount of [plaintiffs] pro-rated March dues
as a non-expiring credit to his dues balance in exactly the way [p]laintiff requested.” Mot.
at 5. That argument fails because it rests on a faulty premise: that plaintiff was made whole
before filing this action when he asked for and received credit against his membership dues,
despite his allegations that he was entitled to receive a full, automatic refund. Even
accepting defendant’s evidence that plaintiff requested and received a dues credit, a dues
credit is not a refund. Nor does the Court find any basis to determine at this juncture that
plaintiff's request to apply the gift card to his membership dues waived or otherwise
released his entitlement to receive a refund of his unused membership dues.

As such, the Court concludes that plaintiff has put forward “competent proof”
establishing his Article III standing because plaintiff's evidence demonstrates that

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 10 of 21
Case 2:20-cv-09760-CAS-MRW Document 25 Filed 04/27/21 Page11lof21 Page ID #:321

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09760-CAS-MRWx Date April 27, 2021
Title JASON ROTHMAN V. EQUINOX HOLDINGS, INC.

 

defendant did not refund his $84.19 in unused membership dues. Specifically, plaintiff
puts forward evidence establishing that: (1) plaintiff was charged his monthly March
membership dues of $174.00 on February 23, 2020; (2) in mid-March 2020, plaintiffs
Equinox club closed in response to the COVID-19 pandemic; (3) at the time of the March
closure, plaintiff had unused membership dues for March in the amount of $84.19, which
were applied to his account on June 16, 2020 as a “gift card;” and (4) defendant did not
refund plaintiff his $84.19 in unused membership dues, either automatically or in response
to his June 25, 2020 request for a “refund in the amount of my credit in the amount of
$84.19 [...] to go towards my membership fee.”? Rothman Decl. f§ 5, 10-13, 17-18, Exhs.
A, C. Those facts are sufficient to meet plaintiff's burden to demonstrate a monetary
injury-in-fact that is fairly traceable to defendant’s conduct (1.e. its failure to issue plaintiff
a monetary refund).

Defendant contends that plaintiffs failure to simply request a refund to his method
of payment, rather than a dues credit, demonstrates that plaintiffs injury is self-inflicted
and thereby deprives him of standing. See Mot. at 7 — 8; see also Nat'l Fam. Plan. &
Reprod. Health Ass'n, Inc. v. Gonzales, 468 F.3d 826, 831 (D.C. Cir. 2006) (holding that
“self-inflicted harm doesn’t satisfy the basic requirements for standing” both because
“Ts]uch harm does not amount to an ‘injury’ under Article IIT’). In so arguing, defendant
relies on a group of cases in which courts have found that plaintiffs who were eligible for
a refund but failed to request one lacked injury caused by the defendant. See e.g. Taylor
v. Fed. Aviation Admin., No. 18-CV-00035 (APM), 2019 WL 3767512, at *4 (D.D.C.
Aug. 9, 2019) (no standing where plaintiff failed to seek refund of $5.00 registration fee
from FAA); In Re McNeil Consumer Healthcare, 877 F.Supp.2d 254, 275-276 (E.D. Pa.
2012) (purchasers who were eligible for but did not seek a refund lacked standing because
they could not “establish[] that they suffered an injury that is fairly traceable to the conduct
of the defendants”): Bandler v. Town of Woodstock, No. 2:18-CV-00128, 2019 WL
5616956, at *6 (D. Vt. Oct. 31, 2019), aff'd, 832 F. App'x 733 (2d Cir. 2020) (class action
“(plaintiff could have obtained reimbursement of his $120 filing fee [...] because he was
the prevailing party. His failure to do so negates his standing because a self-inflicted harm

 

 

 

 

 

? Plaintiff further argues that, taking into account plaintiff's unused March dues and the
portion of his $262.53 in June and July dues that were unused after the Equinox clubs
closed again on June 13, 2020, defendant “still retains $7.01 of Mr. Rothman’s funds,”
even after it issued plaintiff a $188.13 refund on February 12, 2021. Opp’n at 7.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 11 of 21
Case 2:20-cv-09760-CAS-MRW Document 25 Filed 04/27/21 Page 12o0f21 Page ID #:322

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09760-CAS-MRWx Date April 27, 2021
Title JASON ROTHMAN V. EQUINOX HOLDINGS, INC.

 

is not a de facto injury.”). However, each of those cases—and the remaining cases cited
by defendant—are distinguishable from the present case because they did not address an
alleged injury due to a failure to provide a refund triggered by a particular event—here, “if
the Club closes.” See FAC § 47. In this case, to the contrary, plaintiff contends that
defendant represented that he would automatically receive a refund if his Equinox club
closed and injured him by failing to deliver that automatic refund. Opp’n at 13.

The Court does not agree with defendant that a failure to specifically request a refund
after the club closed, triggering defendant’s obligation to provide a refund, demonstrates
that plaintiff's injury is “self-inflicted” and therefore not attributable to defendant.
Moreover, to the extent that defendant seeks a determination that it did not promise plaintiff
an automatic refund, and therefore that that plaintiffs failure to seek a refund deprives him
of standing, the Court finds that argument too “intermeshed with the merits of this action”
to provide an appropriate basis for dismissal under Rule 12(b)(1). See Philips v. Ford
Motor Co., No. 14-CV-02989-LHK, 2016 WL 693283, at *15 (N.D. Cal. Feb. 22, 2016)
(declining to resolve disputed jurisdictional facts regarding design of allegedly defective
vehicles because “Ford's standing argument involves factual disputes that implicate the
merits of the California Plaintiffs' claims”) (citing Kingman Reef Atoll Invs., L.L.C. v.
US., 541 F.3d 1189, 1196-97 (9th Cir. 2008)). Accordingly, the Court finds that
defendant’s factual attack on plaintiffs Article III standing fails.

Defendant also contends that plaintiff lacks Article III standing as a facial matter
because plaintiff does not allege that he “requested or that [defendant] denied him a refund
of March dues prior to filing suit” and therefore has not suffered “injury-in-fact caused by
Equinox.” Reply at 2. Taking the allegations in the FAC as true for purposes of
defendant’s facial attack, see Williams v. Facebook, Inc., No. 18-CV-01881-RS, 2019 WL
11794250, at *5 (N.D. Cal. Aug. 29, 2019), the Court finds that plaintiff has alleged facts
sufficient to demonstrate that he has suffered an injury-in-fact that is fairly traceable to
defendant’s conduct. Specifically, the FAC alleges that plaintiff possessed an economic
interest in his unused March membership dues and was injured with respect to that interest
when, instead of issuing plaintiff a refund, defendant provided him with a digital gift card
in the amount of his unused membership dues. FAC {] 6, 16. Plaintiff alleges that
defendant’s issuance of the gift card “violated the provisions of the membership
agreement” under which defendant was “required to provide a monetary refund for any
periods during which their clubs are closed.” Id. § 7. Plaintiff further alleges that
defendants again “refused to provide a monetary refund for periods during which [the]

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 12 of 21
Case 2:20-cv-09760-CAS-MRW Document 25 Filed 04/27/21 Page 13o0f21 Page ID #:323

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09760-CAS-MRWx Date April 27, 2021
Title JASON ROTHMAN V. EQUINOX HOLDINGS, INC.

 

Equinox-branded Fitness Clubs were closed due to COVID-19” beginning in July 2020.
Id. § 33. As such, the Court concludes that plaintiff has adequately alleged Article III
standing as a facial matter.

Consequently, the Court DENIES defendant’s motion to dismiss for lack of Article
III standing.

B. Rule 12(b)(6) Motion

a. Misrepresentation Claims Brought Pursuant to the UCL, FAL, and
CLRA

Plaintiff's claims for violation of the CLRA, the FAL, and the UCL’s “fraudulent”
and “unfair” prongs are each premised upon the allegation that defendant fraudulently
misrepresented to consumers that it would provide a refund of unused membership dues in
the event that an Equinox club closed, and failed to provide timely refunds when Equinox
clubs were closed due to COVID-19. Defendant contends that each of these claims fails
because plaintiff fails to allege facts showing that defendant’s representations were false
or misleading statements of fact. Mot. at 9.

The UCL, FAL, and CLRA each prohibit deceptive and unfair business practices.
The UCL prohibits “any unlawful, unfair[,] or fraudulent business act or practice and unfair
deceptive, untrue[,] or misleading advertising.” Cal. Bus. and Prof. Code § 17200. The
FAL prohibits dissemination of advertising that is “untrue or misleading” and which the
defendant knew or reasonably should have known was untrue and misleading. Cal. Bus.
and Prof. Code § 17200. “Any violation of the FAL necessarily violates the UCL.” Moore
v. Mars Petcare US, Inc., 966 F.3d 1007, 1016 (9th Cir. 2020) (cleaned up). Finally, “the
CLRA prohibits unfair methods of competition and unfair or deceptive acts or practices.”
Id. (quoting Cal. Civ. Code § 1770).

Misrepresentation claims brought pursuant to the UCL, FAL, and CLRA are each
judged against the same “reasonable consumer” test, which asks whether “members of the
public are likely to be deceived” by the alleged misrepresentation. Williams v. Gerber
Prod. Co., 552 F.3d 934, 938 (9th Cir. 2008) (quoting Freeman v. Time, Inc., 68 F.3d 285,
289 (9th Cir.1995)). To state a claim alleging a deceptive or misleading business practice
under these statutes, a plaintiff “must show that members of the public are likely to be
deceived.” Moore, 966 F.3d at 1017 (quoting Williams, 552 F.3d at 938). This standard

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 13 of 21
Case 2:20-cv-09760-CAS-MRW Document 25 Filed 04/27/21 Page 14o0f21 Page ID #:324

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09760-CAS-MRWx Date April 27, 2021
Title JASON ROTHMAN V. EQUINOX HOLDINGS, INC.

 

requires plaintiff to show “more than a mere possibility” that the alleged misrepresentation
“might conceivably be misunderstood by some few consumers viewing it in an
unreasonable manner.” Ebner v. Fresh, Inc., 838 F.3d 958, 965 (9th Cir. 2016) (quoting
Lavie v. Procter & Gamble Co., 105 Cal.App.4th 496, 129 Cal.Rptr.2d 486, 495 (2003))
“Rather, the reasonable consumer standard requires a probability “that a significant portion
of the general consuming public or of targeted consumers, acting reasonably in the
circumstances, could be misled.” Id.

 

“California laws prohibit not only advertising which is false, but also advertising
which, although true, is either actually misleading or which has a capacity, likelihood or
tendency to deceive or confuse the public.” Moore, 966 F.3d at 1017 (internal quotations
omitted). In most circumstances, “whether a business practice is deceptive will usually be
a question of fact not appropriate for decision” on a motion to dismiss under Fed.R.Civ.P.
12(b)(6). Williams, 552 F.3d at 938. However, “a representation does not become ‘false
and deceptive’ merely because it will be unreasonably misunderstood by an insignificant
and unrepresentative segment of the class of persons to whom the representation is
addressed.” Davis v. HSBC Bank Nevada, N.A., 691 F.3d 1152, 1162 (9th Cir.2012)
(quoting Lavie, 129 Cal.Rptr.2d at 494).

 

Here, the Court finds that plaintiff has adequately pled a misrepresentation with
respect to the refund provision of his membership contract. Specifically, the FAC alleges
that defendant represented in the Equinox Membership Agreement that: “Buyer should be
aware that if the Club closes, although the Club will remain legally liable to Buyer for a
refund, Buyer may risk losing his or her money if the Club is unable to meet its financial
obligations to Members.” FAC §§ 25, 47, 59, 67, 73, 83. Plaintiff alleges that this language
contained in the Equinox Membership Agreement constituted a “refund guarantee” that
would have misled a reasonable consumer to believe that the club would “provide a
monetary refund for any period during which their clubs are closed.” Id. §[7, 26. Notably,
the language of the Equinox Membership Agreement, which the FAC incorporates, does
not contain any requirement that a member demand a refund from defendant in order to
receive one. See generally dkt. 18-2. Plaintiff specifically pleads that prior to agreeing to
be bound by the terms of the Equinox Membership Agreement, he read and relied on the
refund guarantee and understood that defendants “recognize that their members are entitled
to a refund of membership dues if the Equinox-branded Fitness clubs were to physically
close.” Id. §[ 25-26. Plaintiff alleges that, after the clubs closed in March 2020, due to
COVID-19, members “expected [...] that they would be refunded the unused portion of

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 14 of 21
Case 2:20-cv-09760-CAS-MRW Document 25 Filed 04/27/21 Page15o0f21 Page ID #:325

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09760-CAS-MRWx Date April 27, 2021
Title JASON ROTHMAN V. EQUINOX HOLDINGS, INC.

 

their membership dues” based on defendant’s representation that members were entitled to
a refund, but defendants “would only issue a gift card for future goods and services instead
of the promised refund.” Id. §§ 29-31. Plaintiff further alleges that defendant “do[es] not
provide [..] refunds” in the event of club closures and, as such, that it knew or should have
known that the refund statement in the Equinox Membership Agreement was likely to
mislead a reasonable consumer. Id. {] 47, 49, 83. Those allegations are sufficient to state
a misrepresentation claim.

Defendant argues that each of plaintiff's misrepresentation claims must be dismissed
because plaintiff does not allege “any representation that refunds would be automatic” and,
at most, the statement that “if the Club closes [...] the Club will remain legally liable to
Buyer for a refund” is a non-actionable statement of legal opinion. Mot. at 9-12.
Specifically, defendant contends that even though the Equinox Membership Agreement’s
“refund language is the basis of his case, there is in fact nothing in [p]laintiff's agreement
that promises, states, or even implies that a closure will result in the issuance of refunds on
an automatic basis without a request by a member.” Mot. at 9. Those arguments miss the
mark. The UCL, FAL, and CLRA do not limit claims for misrepresentation to affirmative
untrue statements; instead, those statutes prohibit both representations that are false and a
broader category of representations that have “a capacity, likelihood[,] or tendency to
deceive or confuse the public.” Colgan v. Leatherman Tool Grp., Inc., 135 Cal.App. 4th
663, 683 (2003) (internal quotations omitted); see also Williams, 552 F.3d 934 at 938.
Here, although the Court acknowledges that the Equinox Member Agreement does not
expressly state that refunds with be issued “automatically,” the agreement does not contain
any language requiring members to affirmatively request a refund. Plaintiff has
specifically alleged that the refund provision in the agreement was misleading because it
suggested that defendant was required to issue a refund in the event of a club closure,
without further action by the member, unless it became financially unable to do so. FAC
{§ 7, 73. As such, the Court finds that plaintiff sufficiently alleges that defendant’s
statement that it “will remain legally liable to buyer for a refund,” which is not conditioned
on the buyer taking any additional action, would likely mislead a reasonable consumer to
believe that defendant would issue him a refund even if he did not affirmatively request
one (i.e. automatically). Nor is a statement that “if the Club closes [defendant] will remain
legally liable to Buyer for a refund” a mere prediction or opinion regarding uncertain future
events; it is a promise regarding the import of particular factual circumstances, namely that
when a club closes—as plaintiff alleges his has—consumers will be entitled to receive a
refund. See Rhodeman v. Ocwen Loan Servicing, LLC, No. EDCV182363JGBKKX, 2019

 

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 15 of 21
Case 2:20-cv-09760-CAS-MRW Document 25 Filed 04/27/21 Page 16o0f21 Page ID #:326

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09760-CAS-MRWx Date April 27, 2021
Title JASON ROTHMAN V. EQUINOX HOLDINGS, INC.

 

WL 5955368, at *13 (C.D. Cal. Nov. 12, 2019) (misrepresentations related to matters of
law that include express or implied misrepresentations of fact are susceptible to “relian[ce]
upon the misrepresentation of fact to the same extent as though it were any other
misrepresentation of fact.) (quoting Johnson v. Wal-Mart Stores, Inc., 544 F. Appx 696,
698 (9th Cir. 2013). As such, the Court finds defendant’s arguments that the refund
provision is not an actionable misrepresentation unavailing.

Furthermore, the two prior decisions by this Court upon which plaintiff relies, Rice
v. Sunbeam Prod., Inc., No. CV 12-7923-CAS-AJWX, 2013 WL 146270 (C.D. Cal. Jan.
7, 2013) and Spiegler v. Home Depot U.S.A... Inc., No. CV 07-4428 CAS AJW, 2008 WL
2699787 (C.D. Cal. June 30, 2008), do not compel a different outcome. In Rice, plaintiff
brought suit under the UCL, CLRA, and FAL on a products liability theory, alleging that
defendant’s representations that its Crock-Pot was “fit for household use and could be left
unattended for extended periods of time” would “deceive a reasonable consumer into
believing that the base of the device would not reach temperatures that could cause burns
during normal use.” Rice, 2013 WL 146270 at *5-6. Unlike in this case, where plaintiff
has adequately pled how defendant’s representation suggested that he was entitled to a
refund, the Court concluded in Rice that plaintiff failed to plausibly explain how
representations regarding “safe all day cooking” would be understood by a reasonable
consumer “to be a representation regarding the temperature of the exterior of the Crock-
Pot.” Id. In Spiegler, plaintiffs contended that defendant overcharged them for home
installation services because defendant did not adjust the fixed-price plaintiffs agreed to
following an initial sales estimate to account for subsequent, allegedly more accurate, in-
home measurements. The Court found that plaintiffs had failed to point to any
representation that would lead a reasonable consumer to believe that defendant would
modify its contract selling price upon determining that measurements of plaintiffs’ home
differed from those that were estimated at the time of purchase. Spiegler, 2008 WL
2699787 at * 7. As such, Spiegler stands in contrast to plaintiffs allegations here that he
was promised a refund in the event that his Equinox club closed.

Likewise, the Court finds defendant’s argument that the FAC fails to plead that the
alleged misrepresentation was material unavailing. Defendant contends that it is
implausible that a reasonable consumer would have anticipated a global pandemic and that
“a question might arise about the pro-rata share of pre-paid monthly membership dues
corresponding to periods during which the public health orders mandated the gym’s
closure.” Under California law, a misrepresentation or fraudulent omission is judged to be

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 16 of 21
Case 2:20-cv-09760-CAS-MRW Document 25 Filed 04/27/21 Page 17of21 Page ID #:327

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09760-CAS-MRWx Date April 27, 2021
Title JASON ROTHMAN V. EQUINOX HOLDINGS, INC.

 

material if a reasonable consumer would “attach importance to its existence or non-
existence” in determining whether or not to enter into the transaction in question. See Gold
v. Lumber Liquidators, Inc., No. 14-CV-05373-TEH, 2015 WL 7888906, at *9 (N.D. Cal.
Nov. 30, 2015) (quoting In re Tobacco II Cases, 46 Cal. 4th 298, 326-27 (2009)). Here,
plaintiff has squarely alleged that he relied on defendant’s representation that “members
would receive refunds if their Equinox-branded Fitness Clubs closed” in “making his
decision to do business with Equinox.” FAC § 26. Defendant’s argument that those
allegations are insufficient because plaintiff does not allege that he anticipated COVID-19
entirely miss the mark. The relevant question is not whether plaintiff could have
anticipated that the club would close due to a global pandemic. It is whether plaintiff
reasonably attached importance to the existence of a promise to refund his money in the
event that the club closed, for any reason. As such, the Court concludes that plaintiff has
sufficiently alleged that the existence of the refund provision was material to his purchasing
decision.

Accordingly, defendant’s motion to dismiss as to Claims 1, 2, 4, and 5 of the FAC
is DENIED.

b. Remaining UCL Claim

As noted above, plaintiff further alleges a claim pursuant to the UCL’s unlawful
prong based on defendant’s alleged violations of the CLRA, the FAL, and California Civil
Code § 1749.5. Compl. §§/ 56-63. The UCL's unlawful prong “borrow|s] violations of
other laws and treats” them as unlawful business practices “independently actionable under
section 17200.” Farmers Ins. Exch. v. Super. Ct., 2 Cal. 4th 377, 383 (1992). “Violation
of almost any federal, state, or local law may serve as the basis for a UCL claim” under the
unlawful prong. Plascencia v. Lending Ist Mortgage, 583 F. Supp. 2d 1090, 1098 (N.D.
Cal. 2008). However, “a common law violation such as breach of contract is insufficient
... to state a claim under the unlawful prong of § 17200.” Shroyer v. New Cingular Wireless
Servs., Inc., 622 F.3d 1035, 1044 (9th Cir. 2010).

 

 

In ruling on defendant’s first motion to dismiss, the Court concluded that plaintiff's
complaint stated a claim under the UCL’s unlawful prong to the extent that his claim rested
on violation of California Civil Code § 1749.5. MTD Order at 12-13. However, the Court
dismissed plaintiff's unlawful prong claim to the extent founded on a violation of the
CLRA or FAL, because the complaint failed to state a claim for violation of those statutes.
Id. at 10. Here, because the Court finds that plaintiff has sufficiently pled violations of the

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 17 of 21
Case 2:20-cv-09760-CAS-MRW Document 25 Filed 04/27/21 Page 18of21 Page ID #:328

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09760-CAS-MRWx Date April 27, 2021
Title JASON ROTHMAN V. EQUINOX HOLDINGS, INC.

 

CLRA and FAL, the Court finds that plaintiff has stated a claim under the UCL’s unlawful
prong for violation of those statutes.

Accordingly, defendant’s motion to dismiss Claim 3 of the FAC is DENIED.
c. Equitable Relief

Defendant moves to dismiss each of plaintiff's claims for equitable relief on the
grounds that the FAC does not allege that plaintiff lacks an adequate remedy at law. Mot.
at 16. Plaintiff has asserted numerous equitable claims, including claims for restitution
pursuant to the UCL, CLRA and FAL and for injunctive relief. FAC at Prayer for Relief.

In support of its argument, defendant relies on the Ninth Circuit’s recent decision in
Sonner v. Premier Nutrition Corp., 971 F.3d 834 (9th Cir. 2020). In Sonner, the Ninth
Circuit held that “the traditional principles governing equitable remedies in federal courts,
including the requisite inadequacy of legal remedies, apply when a party requests
restitution under the UCL and CLRA in a diversity action.” Id. at 884 (citing Guaranty
Trust Co. of New York v. York, 326 U.S. 99, 65 S.Ct. 1464, 89 L.Ed. 2079 (1945)). As
such, the court affirmed dismissal of plaintiffs CLRA and UCL claims, following
voluntary dismissal of her sole state law damages claim on the eve of trail, on the grounds
that the “operative complaint does not allege that Sonner lacks an adequate legal remedy.”
Id. Here, defendant contends that plaintiff has not pled, and is unable to plausibly plead,
that he lacks an adequate remedy at law as to his claims for restitution or injunctive relief
because the injury plaintiff claims is “purely monetary” and therefore “redressable by the
legal remedy of money damages he seeks in connection with his CLRA claim.” Mot. at
17.

 

The Court finds it premature at this stage of the litigation to determine whether
plaintiff's alleged injuries have an adequate remedy at law. While acknowledging that
Sonner was decided on the pleadings, the Court notes that, unlike Sonner, this matter is not
currently on the eve of trial and that there is, at present, no pending motion for injunctive
relief that would require the Court to determine the adequacy of plaintiff's legal remedies.
See James ex rel. James Ambrose Johnson, Jr.1999 Tr. v. UMG Recordings, No. C 11-
1613 SI, 2011 WL 5192476, at *5 n. 3 (N.D. Cal. Nov. 1, 2011) (finding plaintiff
adequately alleged alternative theories of recovery for the same underlying conduct under
the UCL and state contract law, and “that questions about the appropriateness of specific
remedies are premature at this stage of the litigation); see also In re JUUL Labs, Inc., Mktg..

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 18 of 21
Case 2:20-cv-09760-CAS-MRW Document 25 Filed 04/27/21 Page 19o0f21 Page ID #:329

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09760-CAS-MRWx Date April 27, 2021
Title JASON ROTHMAN V. EQUINOX HOLDINGS, INC.

 

Sales Practices, & Prod. Liab. Litig., No. 19-MD-02913-WHO, 2020 WL 6271173, at *55
(N.D. Cal. Oct. 23, 2020) (finding Sonner, where “plaintiff on the eve of trial sought to
secure a bench trial under the UCL by forgoing CLRA damages claims,” inapposite on
motion to dismiss initial class action complaint, but granting leave to amend to further
support claim to equitable restitution under the UCL and FAL.). Moreover, with respect
to plaintiff's prayer for injunctive relief, the allegations in the FAC provide a basis for the
Court to infer that plaintiff cannot, at this stage “quantify [his] actual damages for future
harm” with any certainty; plaintiff cannot currently predict whether, when, or for how long
defendant may be required to close the Equinox clubs in the future due to the ongoing
COVID-19 pandemic. See IntegrityMessageBoards.com v. Facebook, Inc., No. 18-CV-
05286-PJH, 2020 WL 6544411, at *7 (N.D. Cal. Nov. 6, 2020) (interpreting Sonner and
declining to find that plaintiff possessed an adequate legal remedy for future harms).

 

 

Accordingly, defendant’s motion to dismiss plaintiffs claims for equitable relief are
DENIED.

d. Punitive Damages

Finally, defendant argues that plaintiff fails to plead sufficient factual allegations to
support his prayer for punitive damages in connection with his CLRA claim. Specifically,
defendant argues that plaintiff is not entitled to punitive damages because he does not
allege that “any individual committed willful and malicious conduct sinking to the standard
of Civil Code section 3294(a).” Mot. at 17-18 (quoting Cal. Civ. Code § 3294(b) (“[w]ith
respect to a corporate employer,” the conduct “must be on the part of an officer, director,
or managing agent of the corporation”). In opposition, plaintiff concedes that he had not
alleged that any individual engaged in conduct that arises to “oppression, fraud, or malice,”
but argues that he is entitled to a “reasonable inference that companies are populated and
run by people” and that because discovery has not yet commenced “it is impossible for
[p]laintiff to know the names of particular officers involved with the conduct” at issue.
Opp’n at 22-23. As such, plaintiff requests leave to conduct discovery regarding the
identities “of the responsible individuals” and amend his punitive damages allegations.

Although federal courts apply California substantive law to claims for punitive
damages under Cal. Civ. Code § 3294, the sufficiency of plaintiff's pleading is governed
by the Federal Rules of Civil Procedure and federal law interpreting those rules. See Rees
v. PNC Bank, N.A., 308 F.R.D. 266, 273 (N.D. Cal. 2015). “California's heightened
pleading requirements for punitive damages conflict with, and are overruled in federal

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 19 of 21
Case 2:20-cv-09760-CAS-MRW Document 25 Filed 04/27/21 Page 20 of 21 Page ID #:330

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09760-CAS-MRWx Date April 27, 2021
Title JASON ROTHMAN V. EQUINOX HOLDINGS, INC.

 

court by, Federal Rules of Civil Procedure 8 and 9, the rules governing federal pleading
standards.” Alejandro v. ST Micro Elecs., Inc., 129 F. Supp. 3d 898, 917-18 (N.D. Cal.
2015) (internal citation omitted). To support a claim for punitive damages against a
corporate employer based on the acts of its employees, however, a plaintiff must plead “the
corporation’s advance notification or ratification of the conduct” made “on the part of an
officer, director, or managing agent of the corporation.” N. Am. Co. for Life & Health Ins.
v. Xiaocui Zhang, No. CV 18-01872 AG (FFMx), 2019 WL 1060616, at *3 (C.D. Cal. Jan.
3, 2019). That is because “a company simply cannot commit willful and malicious
conduct—only an individual can.” Robinson v. JIM. Smucker Co., No. 18-CV-04654-
HSG, 2019 WL 2029069, at *6 (N.D. Cal. May 8, 2019).

 

Here, plaintiff does not plead sufficient facts to support an award of punitive
damages because the FAC does not allege that “any individual committed willful and
malicious conduct” or identify any officer, director or managing agent who was on advance
notice or ratified such conduct. See Robinson, 2019 WL 2029069, at *6; see also Taiwan
Semiconductor Mfg. Co. v. Tela Innovations, Inc., No. 14-CV-00362-BLF, 2014 WL
3705350, at *6 (N.D. Cal. July 24, 2014) (“Plaintiffs failure [] to include the names or
titles of any individual actor is a fatal defect to its pleading of ‘willful and malicious’
conduct.”); Harper Constr. Co., Inc. v. Nat'l Union Fire Ins. Co. of Pittsburgh, PA, No. 18-
CV-00471-BAS-NLS, 2020 WL 1820124, at *8 (S.D. Cal. Apr. 10, 2020) (same).

 

Accordingly, defendant’s motion to dismiss with respect to plaintiff's claim for
punitive damages is GRANTED, with leave to amend.

V. CONCLUSION
In accordance with the foregoing, the Court orders as follows:

1. The Court DENIES defendant’s motion to dismiss the FAC for lack of Article
III standing.

2. The Court DENIES defendant’s motion to dismiss Claims 1, 2, 4, and 5 of
the FAC.

3. The Court DENIES defendant’s motion to dismiss Claim 3 of the FAC.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 20 of 21
Case 2:20-cv-09760-CAS-MRW Document 25 Filed 04/27/21 Page 210f21 Page ID #:331

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09760-CAS-MRWx Date April 27, 2021
Title JASON ROTHMAN V. EQUINOX HOLDINGS, INC.

 

4. The Court DENIES defendant’s motion to dismiss plaintiff's claims for
equitable relief.

5. The Court GRANTS defendant’s motion to dismiss plaintiff's claim for
punitive damages, with leave to amend.

IT IS SO ORDERED.

00 : 00
Initials of Preparer CMJ

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 21 of 21
